PETEBS, J.,
(after stating facts as above:) — The decision in Ohi-sholm et al. v. Arrington et al., at the present term of this court, settles. the point raised on this assignment. Eolio wing the principles there laid down, the decree in this case must be affirmed.
The note in this suit bears date since the passage of the act of congress making United States notes issued by the secretary of the treasury of the United States, “ a legal tender in payment of all debts, public and private,” with certain exceptions, which are not involved in this case. This act is commonly called the legal tender law, and is entitled “ An act to authorize the issue of United States notes, and for the redemption or funding thereof, and for funding the floating debt of the United States,” approved Eebruary 25,1862. — U. S. Statutes at Large, p. 345, et seq.
This law has been construed by the highest court in the Union, in two cases recently adjudicated. In speaking of this act, the chief-justice, delivering the opinion of a majority of the court, says : “ Nor is it necessary now to decide the question, whether the acts, making United States notes a legal tender, are warranted by the constitution. We express no opinion on that point, but assume, for the present, the constitutionality of these acts. Proceeding upon this assumption, we find two descriptions of lawful money in use under the acts of congress, in either of which damages for non-performance of contracts, whether made before or since the passage of the currency acts, may be property assessed, in the absence of any different understanding or agreement between the parties; but the obvious intent, in contracts for payment in coin, to guard against fluctuation in the medium of payment, warrants the inference, that it was the understanding of the parties that such contracts should be satisfied, whether before or after the judgment, only by tender of coin ; while the absence of any express stipulation as to the description, in contracts for payment of money generally, warrants the opposite inference of an understanding between parties, that such contracts may be satisfied, before or after judgment, by the tender of any *616lawful money.”—Butler v. Horwitz, 3 American Law Rev. pp. 572, 573; Bronson v. Rodes, 3 Amer. Law Rev. p. 565.
Then, as these cases decide, if the obligor may pay in gold, when the contract is to pay in gold, or in currency, when the agreement is to pay in currency, it seems evident that no objection can be taken to the decree rendered in the court below. When the description of currency is not settled in the agreement of the parties, the law implies, that the medium of payment may be any currency or money which is a legal tender in payment of debts. Treasury notes of the United States, or to speak in the language of the act, “ United States notes,” issued by the secretary of the treasury of the United States, by authority of the act above referred to, are a legal tender in payment of debts. These notes have a gold value. A certain amount of these notes may, therefore, be equivalent to a certain number of dollars in gold. But as this value is not fixed by law, or always the same, it was necessary that the court should remove this uncertainty, so that the decree might declare the precise thing to be done, and which, when done, would be a satisfaction of the judgment. In order to effect this, the judgment must be certain. In this case, the debtor had the right to pay in gold or its equivalent. This must mean, that the obligation of the contract might be discharged in something having the character of dollars. The promise was to pay dollars. Then the equivalent intended must have been an equivalent in dollars, which are a legal tender in payment of debts; that is, legal tender treasury-notes of the United States ; because no other debt-paying medium exists in the government, except gold and silver coin, which latter is legally classed with gold. The contract is merged in the judgment.—Mason v. Eldred et al., 6 Wall. 231. And the judgment bears interest, but the interest to be paid after judgment is judgment interest, and not contract interest. These may be different.—Billingsley v. Billingsley, 24 Ala. 518; Ijams et al. v. Rice, 17 Ala. 404; Smith v. Black, S. & R 142. But it is said in the cases above cited, that a debt payable in gold, bears interest in gold; and for like reason, a debt payable in currency, bears interest in currency.
*617The decree of the learned chancellor in the court below is in accordance with this construction of the law upon the question of currency, and it is consequently free from error. It is therefore affirmed. The appellant and his security will pay the costs in this court and the court below, out of the money secured by said note. And the cause is remanded, with instructions to proceed in its disposition, in the court below, so as to settle the ownership of said note, and all other questions arising out of the interpleading of the parties in this suit, as required, by law.